Citation Nr: 0123243
Decision Date: 09/25/01	Archive Date: 12/03/01

DOCKET NO. 99-15 900               DATE SEP 25, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Manila, the Republic of the Philippines

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim to establish legal entitlement to Department of Veterans
Affairs (VA) death benefits.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and relatives

ATTORNEY FOR THE BOARD 

M. Ferrandino, Associate Counsel 

INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on
appeal of an August 1998 decision from the Manila, Philippines,
Department of Veterans Affairs (VA) Regional Office (RO), which
denied eligibility to VA death benefits due to the appellant's
spouse's lack of recognized military service. The appellant's
spouse died in February 1953.

On June 21, 2001, a hearing was held at the RO before the
undersigned, who is a Member of the Board rendering the final
determination in this claim and who was designated by the Chairman
of the Board to conduct that hearing, pursuant to 38 U.S.C.A. 7102
(West Supp. 2001). A transcript of the hearing is in the file.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appeal has been obtained by the RO.

2. In a decision of the Board in July 1997, it was determined that
new and material evidence had not been submitted to reopen the
appellant's claim for entitlement to VA DIC benefits.

2 -

3. The additional evidence submitted in connection with the claim
to reopen is cumulative and is not so significant that it must be
considered to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1. The July 1997 decision of the Board that determined that new and
material evidence had not been submitted to reopen the claim for
entitlement to VA dependency and indemnity compensation (DIC)
benefits, is final. 38 U.S.C.A. 5103A, 7104(b) (West 1991 and Supp.
2001); 38 C.F.R. 20.1105 (2000).

2. Evidence received since the July 1997 Board decision is not new
and material, and thus, the claim to establish legal entitlement to
Department of Veterans Affairs (VA) death benefits is not reopened.
38 U.S.C.A. 5103A, 5108 (West 1991 and Supp. 2001); 38 C.F.R.
3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied that
all relevant facts have been properly developed as to the issue
currently on appeal. Thus, no further assistance to the appellant
is required to comply with any duty to assist her. See 38 U.S.C.A.
5103A (West Supp. 2001). In this regard, records have been
obtained, there has been notice as to information needed, and there
has been a decision, statement of the case, and supplemental
statements of the case sent to the appellant. There is no
indication that there is additional information on file that would
lead to a different outcome in this claim. All pertinent notice has
been provided in. the documents sent to the appellant. See also 66
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R.
3.102, 3.156(a), 3.159, and

- 3 -

3.326). These regulations provide no additional duties, are not
more favorable to the appellant than the statute, and are satisfied
as all appropriate notice and development has otherwise been
accomplished as discussed elsewhere. It is additionally noted that
the new regulations include provisions regarding new and material
cases; however these apply to claims received on or after August
29, 2001, and as such do not apply in the instant case.

In this case, the appellant has contended that her husband, who
died in February 1953, had such service in the Philippine Army
during World War II, that he would qualify as a "veteran" for VA
purposes. She filed her claim in this regard initially in September
1958, and was denied in October 1958 on the grounds that her
husband did not have recognized "service" in the Armed Forces of
the United States. The appellant subsequently filed claims for
dependency and indemnity compensation (DIC) and she was notified
that her claim had been denied in February 1959, January 1966,
March 1968, August 1972, July 1976, July 1980, July 1989, September
1990, and March 1991. The claim was again denied by the RO in
October 1992, to which the appellant appealed and her claim was
denied by decision of the Board in January 1995. The veteran filed
a request to reopen her claim in March 1995, which was denied by
the RO in July 1995 and denied by decision of the Board in July
1997 as no new and material evidence had been presented to reopen
the claim for entitlement to VA DIC benefits. The instant appeal
arises from a claim filed in July 1998, and decision of the RO in
August 1998. In a Supplemental Statement of the Case in April 2001,
the appellant was informed that her claim was denied on a new and
material basis.

The evidence from prior to the Board decision in July 1997 includes
certification from the service department from April 1954 that the
appellant's spouse had no recognized guerrilla service, nor was he
a member of the Philippine Commonwealth Army in the service of the
Armed Forces of the United States. Received in

4 -

February 1959, September 1992, and May 1995 were notations from the
service department that there was no change in the prior
certification dated in April 1954.

Additionally submitted was a death certificate for the appellant's
spouse, indicating that he died in February 1953.

Further submitted were lay statements in September 1958 that the
appellant's spouse served in the Philippine Army, with USAFFE and
Fil-American Irregular Troops from 1941 to 1946. Additionally are
statements from the Armed Forces of the Philippines indicating that
the appellant's spouse served with the Anderson's guerrillas from
July 1944 to June 1946 and was inducted into the Armed Forces of
the Philippines in December 1941 and discharged in May 1946. Also
submitted was a record regarding the appellant's spouse's
activities in the Philippine Army, dated in December 1947.
Associated with the claims file in April 1989 was a photocopy of
pictures of the appellant's spouse's medals from his service. The
appellant submitted records indicating that she was in receipt of
benefits from her husband's service in the Philippine Army

Evidence received subsequent to the July 1997 Board decision
determining that new and material evidence had not been submitted
to reopen a claim for entitlement to VA DIC benefits includes
service records from the Philippine Army indicating that the
appellant's spouse served from July 1941 to May 1946. Additionally
received was a statement from the appellant's daughter indicating
that the appellant's spouse served in the USAFFE under the
Philippine Constabulary. Additionally included were copies of
records previously received including a copy of a photograph of the
appellant's spouse's medals and Philippine Army service records. A
statement from December 1996 from a person who served in the
Philippine Army includes the assertion that the appellant's spouse
served with him and that they were all inducted in the USAFFE in
December 1941, by an American officer.

5 -

At the Board hearing in June 2001, the appellant and her children
testified that the appellant's spouse was in the Philippine Army in
December 1941 and was discharged in May 1946. He was a member of
the 1st guerrillas. He had not served under a different name.

When a claim is disallowed by the Board of Veterans' Appeals, it
may not thereafter be reopened and allowed, and no claim based upon
the same factual basis shall be considered. 38 U.S.C.A. 7104(b)
(West 1991). However, when a claimant requests that a claim be
reopened after an appellate decision and submits evidence in
support thereof, a determination as to whether such evidence is new
and material must be made. 38 U.S.C.A. 7104 (West 1991); 38 C.F.R.
20.1105 (2000).

Section 5108 of Title 38 of the United States Code provides that,
"[i]f new and material evidence is presented or secured with
respect to a claim which has been disallowed, the Secretary shall
reopen the claim and review the former disposition of the claim."
The regulations provide that new and material evidence means
evidence not previously submitted to agency decisionmakers which
bears directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, and which
by itself or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim. 38 C.F.R. 3.156(a) (2000).

Current caselaw provides for the following analysis when a claimant
seeks to reopen a final decision based on new and material
evidence. First, it must be determined whether new and material
evidence has been presented under 38 C.F.R. 3.156(a). Second, if
new and material evidence has been presented, the merits of the
claim must be evaluated after ensuring the duty to assist under 38
U.S.C.A. 5107(b) has been fulfilled. See Hodge v. West, 155 F.3d
1356 (Fed. Cir. 1998).

6 -

The additional evidence submitted since the July 1997 Board
decision includes

Philippine Army service records and copies of records previously
submitted. This evidence is duplicative and cumulative of evidence
previously considered by the RO as there continues to be no
evidence that the appellant's spouse had service as a member of the
Philippine Commonwealth Army, including the recognized guerrillas,
in the service of the United States Armed Forces. The service
department has determined that the appellant's spouse had not had
such service and the Board is bound by the finding of the service
department. Therefore, new and material evidence has not been
submitted to reopen a claim to establish legal entitlement to VA
death benefits.

ORDER

As new and material evidence has not been presented to reopen a
claim to establish legal entitlement to Department of Veterans
Affairs (VA) death benefits, the claim is denied.

D. C. Spickler 
Member, Board of Veterans' Appeals

7 - 



